   Case 2:18-cv-05934-MWF-KS Document 76 Filed 02/11/20 Page 1 of 1 Page ID #:713




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.       CV 18-5934-MWF(KSx)                                         Dated: February 11, 2020

Title:         Ox Labs, Inc. -v- Bitpay, Inc., et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                               Miriam Baird
               Courtroom Deputy                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:

               Philip A. Leider                           James Tsuei
                                                          Lawrence H. Kunin


PROCEEDINGS:                TELEPHONIC STATUS CONFERENCE

         Case called, and counsel make their appearance. The Telephonic Status Conference is
held.

      The Court and counsel confer regarding the judgment. By February 18, 2020, the
Court ORDERS the parties to submit a joint proposed judgment. If the parties cannot agree
on a proposed judgment, the parties may file a brief regarding the outstanding issues and how
they should be resolved. Each party's brief shall not exceed 5 pages each, and Plaintiff shall
be responsible for assembling and filing the document by February 18, 2020.

         IT IS SO ORDERED.




                                                                     Initials of Deputy Clerk rs
                                                 -1-                          :09 min
